Citation Nr: 0507257	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-17 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for left spontaneous pneumothorax.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from July 1966 to December 
1966 and from May 1968 to October 1969.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied entitlement to a 
disability evaluation in excess of 10 percent rating for the 
left spontaneous pneumothorax.   

Service connection for resolved left spontaneous pneumothorax 
was granted in August 1970.  A zero percent evaluation was 
assigned effective October 18, 1969.  In June 2000, a 10 
percent rating was assigned to the left spontaneous 
pneumothorax effective March 13, 2000.  


FINDING OF FACT

There is no current sequelea of the left spontaneous 
pneumothorax and the service-connected left spontaneous 
pneumothorax has not increased or recurred since 1996.   


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for left spontaneous pneumothorax have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6843 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The Court of 
Appeals for Veterans Claims (Court) has found that this 
regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004).  

In letters dated in September 2001 and October 2001, VA 
notified the veteran of the evidence needed to substantiate 
the claim and offered to assist him in obtaining any relevant 
evidence.  The letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  The letter told the veteran that he could submit 
evidence.

In Pelegrini, the Court held that the VCAA notice should 
generally be provided before an initial unfavorable agency of 
original jurisdiction (AOJ) decision is issued on a claim, a 
claimant must be given notice in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, at 119-20.  In the present case, the VCAA notice 
was provided prior to the initial AOJ adjudication in April 
2002.   

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and that the duty to 
assist requirements of the VCAA have been satisfied.  In a 
September 2001 statement, the veteran's representative stated 
that the veteran had no medical records to submit in support 
of his claim.  Hospital records from the R.I. Hospital are 
associated with the claims folder.  There is no identified 
relevant evidence that has not been accounted for.  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  The veteran was afforded VA 
examinations in November 2001 and July 2004 to determine the 
severity of his disability.  Pulmonary function tests were 
performed.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227 (2000).

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

Diagnostic Code 6843, traumatic chest wall defect, 
pneumothorax, hernia, etc., is rated based on the General 
Rating Formula for Restrictive Lung Disease.  Under this 
formula, a veteran will be rated as 100 percent disabled with 
Forced Expiratory Volume (FEV-1) less than 40 percent of 
predicted value, or with the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) 
less than 40 percent, or with Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
less than 40-percent predicted, or with maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or with cor pulmonale 
(right heart failure), or with right ventricular hypertrophy, 
or with pulmonary hypertension (shown by Echo or cardiac 
catheterization), or with episode(s) of acute respiratory 
failure, or if the veteran requires outpatient oxygen 
therapy.  

A 60 percent rating is warranted where FEV-1 is 40 to 55 
percent of predicted, or; FEV-1/FVC is 40 to 55 percent, or; 
DLCO (SB) is 40- to 55-percent of predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  

A 30 percent rating is warranted where FEV-1 is 56 to 70 
percent of predicted, or; FEV-1/FVC is 56 to 70 percent, or; 
DLCO (SB) is 6 to 65 percent of predicted.  A 10 percent 
rating is warranted where FEV-1 is 71 to 80 percent 
predicted; FEV-1/FVC is 71 to 80 percent; or where DLCO (SB) 
is 66 to 80 percent predicted.  38 C.F.R. § 4.97, Diagnostic 
Code 6843 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Discussion

The medical evidence of record shows that the veteran does 
not have any permanent sequelea due to the service-connected 
pneumothorax and the service-connected left spontaneous 
pneumothorax has not increased in severity or recurred since 
1996.  
  
The veteran underwent VA examination and pulmonary function 
tests in November 2001 and July 2004.  The November 2001 
pulmonary function test indicates that FEV-1 was 75.2 percent 
predicted, FEV-1/FVC was 60 percent, and DLCO(SB) was 71.1 
percent predicted.  However, the examiner interpreted the 
pulmonary function tests as showing that the veteran had 
chronic airflow obstruction probably a result of cigarette 
smoking.  The examiner further opined that there was no 
evidence of permanent sequelea due to the pneumothorax in 
1968.  

The July 2004 pulmonary function test indicates that FEV-1 
was 97.91 percent predicted, FEV-1/FVC was 69.06 percent, and 
DLCO(SB) was 76.38 percent predicted.  The examiner 
interpreted the pulmonary function test as possible early 
obstructive pulmonary impairment due to a mild degree of 
small airway disease or early stages of emphysema.  The 
examiner further opined that there was no evidence of 
increase in damage or recurrence of the left pneumothorax 
since the 1996 blunt trauma in a motor vehicle accident.  The 
examiner stated that the pulmonary function test was 
essentially normal, and the chest X-ray examination was 
unchanged.  

The medical evidence shows that the FEV-1/FVC ranged from 60 
to 69.06 percent, which, as his representative has pointed 
out, would meet the criteria for a 30 percent rating under 
Diagnostic Code 6843.  However, these pulmonary function test 
findings were not attributed to the service-connected left 
spontaneous pneumothorax, but to the veteran's cigarette 
smoking and other nonservice-connected disabilities, such as 
emphysema.  

The medical opinions are unanimous in concluding that there 
was no increase in damage or recurrence of the left 
spontaneous pneumothorax, and that the documented diminution 
in pulmonary function was unrelated to the service connected 
disability.  

There is no medical evidence of sequelea due to the left 
spontaneous pneumothorax.  Therefore, the veteran's service-
connected left spontaneous pneumothorax only warrants a 10 
percent disability rating.  The medical evidence of record 
shows no basis for a 30 percent disability evaluation for the 
service-connected disability under Diagnostic Code 6843.  

In summary, the evidence weighs against a disability 
evaluation in excess of 10 percent for the service-connected 
left spontaneous pneumothorax.  The preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application with regard to this claim.  
It is accordingly, denied.  Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for left spontaneous pneumothorax is denied.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


